Citation Nr: 1709268	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  14-29 135	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the March 2008 Board of Veterans' Appeals decision which denied service connection for posttraumatic stress disorder (PTSD).

(The issues of entitlement to an effective date earlier than December 14, 2011 for the award of service connection for PTSD, whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C, entitlement to service connection for a neurological disorder of the left and right lower extremities, a left knee disability, a right knee disability, hypertension, lung cancer, a sleep disorder to include sleep apnea, heart disease to include leaking heart valve and entitlement to special monthly compensation based on aid and attendance/housebound status, are addressed in a separate Board decision).


REPRESENTATION

Moving party represented by:  Robert C. Brown, Jr., Attorney



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) from a March 2008 Board decision which denied service connection for PTSD.  The Veteran has alleged that there was clear and unmistakable error in the denial of this claim.

In July 2016, the Veteran provided testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, at the July 2016 Board hearing, the issue of CUE on appeal was characterized as whether there was CUE in the March 2008 Board decision denial of service connection for PTSD and hepatitis C.  However, the Moving Party's July 2013 motion clearly alleged CUE in the March 2008 Board decision only as it denied the Veteran's claim for PTSD.  No argument has been made challenging the March 2008 Board decision which denied service connection for hepatitis C.  Thus, the only CUE issue on appeal is whether there was CUE in the March 2008 Board of Veterans' Appeals decision which denied service connection for PTSD, as reflected on the title page.


FINDINGS OF FACT

1.  In March 2008, the Board issued a decision which denied service connection for PTSD.

2.  The correct facts, as they were known at that time, were before the Board in March 2008.

3.  There is no showing that the Board misapplied the law as it existed at the time of the March 2008 determination.


CONCLUSION OF LAW

The criteria for revision or reversal of the March 2008 Board decision, which denied service connection for PTSD, on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U .S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims (Court) has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165   (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions). The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  As such, the duties specified in the VCAA are not applicable to allegations of CUE in a prior Board decision.  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay at 165.

CUE Motion

The Moving Party alleges that a March 4, 2008 Board decision, which denied service connection for PTSD, involved CUE.  A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 20.1400-02 (2016).  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.  Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior Board decision on the grounds of CUE.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal based upon the evidence of record at that time which, had it not been made, would have manifestly changed the outcome when it was made.  See, e.g., Oppenheimer v. Derwinski, 1 Vet. App. 370   (1991); Russell v. Derwinski, 3 Vet. App. 310 (1992); Porter v. Brown, 5 Vet. App. 233 (1993).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be deemed clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 (1995).  The mere misinterpretation of facts also does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253   (1991), receded from on other grounds in McGinnis v. Brown, 4 Vet. App. 239   (1993).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The provisions of 38 C.F.R. § 20.1403(c) also indicate that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, unless the Board decision was decided on or after July 21, 1992.  See 38 C.F.R. § 20.1403(b).  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  See 38 C.F.R. § 20.1403(b)(2). 

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d). 

A motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations, failure to give due process, or any other general, non-specific allegations of error are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404 (b).

In addition, the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(b).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision on the grounds of CUE.  38 C.F.R. § 20.1411(a) (2016).

As noted above, in a March 4, 2008 decision, the Board denied service connection for PTSD.  On December 14, 2011, the Veteran once again filed a claim for service connection for PTSD.  In a February 2013 rating decision, the RO granted service connection for PTSD and assigned a 100 percent disability rating, effective December 14, 2011, the date of the petition to reopen the claim for service connection.  (The issue of an effective date earlier than December 14, 2011, for grant of service connection for PTSD, is addressed in a separate decision).  In July 2013, the Moving Party submitted a Motion for Reconsideration of the March 2008 Board decision.  The Motion for Reconsideration of the March 4, 2008 Board decision was denied in an August 2013 letter determination. 

In the Moving Party's July 2013 Motion for Reconsideration, the Moving Party asserted the following allegations of error in the March 2008 Board decision: (1) that the Veterans Law Judge ruled that there were no verified stressors even though the records verified many aspects of the Veteran's history; (2) that the Veterans Law Judge denied the claim based on an absence of a verified stressor even though the Veteran provided other evidence called for by personal assault rules; (3) that the Veterans Law Judge was wrong to overlook the lay history provided by the Veteran; and (4) that the Veterans Law Judge was wrong to substitute his own opinion for the opinion of a medical professional.    

With regard to all of the Moving Party's assertions (1 through 4), the Board considered this evidence in the March 2008 letter determination, but found that it would not warrant service connection for PTSD.  The Board finds that these assertions are essentially disagreements with how the Board, in March 2008, weighed or evaluated that evidence, and are not an allegation that the correct facts, as they were known at the time, were not before the Board, or that the correct law was not applied.  A dispute as to how the Board weighed the evidence cannot constitute CUE.  38 C.F.R. § 20.1403(d); Fugo, 6 Vet. App. at 43-44.

The Board, considering all the evidence of record at the time of the March 2008 Decision, evaluated the claim for service connection for PTSD, and specifically considered the applicable law as it pertained to evaluating the claim in the March 2008 decision.  To the extent the Moving Party disagrees with the Board's evaluation of the evidence, these allegations do not rise to the level of CUE.  The facts do not reveal that it is absolutely clear that a different result would have ensued, or that the result would have been manifestly different, but for the alleged errors.  38 C.F.R. § 20.1403(c); Oppenheimer, 1 Vet. App. at 370; Russell, 3 Vet. App. at 310; Porter, 5 Vet. App. at 233.  For these reasons, the Board finds that the March 4, 2008 Board decision is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.  


ORDER

The March 4, 2008 Board decision, which denied entitlement to service connection for PTSD, does not contain CUE, and the motion for revision or reversal of that decision on that basis is denied.





                       ____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



